Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159313                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159313                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 345529
                                                                    Muskegon CC: 14-064458-FC
  DEREK JAMES RAINBOLT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 22, 2019
  order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Muskegon Circuit Court for
  reconsideration of the defendant’s challenge to Barbara Cross’s testimony, first addressed
  in the circuit court’s March 15, 2018 opinion denying relief from judgment, in light of
  People v Thorpe, 504 Mich. 230 (2019). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2019
           a1204
                                                                               Clerk